Case 1:19-cv-03068-GPG Document 1 Filed 10/28/19 USDC Colorado Page 1 of 6

U.S. DISTRIES
CT CO .
DISTRICT OF COLORS DO z
IN THE UNITED STATES DISTRICT COURT WI90CT 28 pH I:
ee: COLORADO Th

~ rE P. OGL
W\ Reqowrdss COLWELL

Civil Action No. — gy ee <r

(To be supplied by the court)

NA \ hk } ro

Y Oe Lomi “ ‘Gang Stating 5

asa, Hake sine Enlbezclemeal
Tampating Muse ok Q | nuersal Neel lacutian
or \ho Moat) Raids A use ot (\ | Kefsnsn

(List each sama sefonaam ona separate line. If you went fi t.the names of all defendants in
the space provided, please write “see attached” in the space above and attach-an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)
ke Come - Treason, va |
ate

CLO SOL) padiecilg DYGOU Alo 22, © oman Li

be bave Phe United phi pe, Quer = fox Wikis ae

(ete cast

 
 
 

DEP. CLK =?

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:19-cv-03068-GPG Document1 Filed 10/28/19 USDC Colorado Page 2 of 6

A. PLAINTIFF INFORMATION .

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.

 
 
 

 

| CO BAUS

 

(Name and complete mailing address)

(203 438-1003

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: “Cult” > pai Inde Qovalewhts Moai or
ame and complete mailing address
E Velberson Co only tener ‘uty

£.

(Telephone number and e-mail Our if, /known)

Defendant 2: = Nog os Cogate tf (0 Ylioe Cole tRelder
Co HY t lier ( Ou J" Well (oun ;

(Telepho mber and e-mail address if known)

4

Defendant 3: | aC
(Name and complete mailing a

Cock Clerks ee. lo en olhicers

+ (Telephone fumber and e- alai address if known)

 

   

 

 

 

Defendant 4: ° nie OA Va otal tater Lis \ Ato, vf

 

(Nam@Jand coniplete nfailing address)’ 2 J. s y*, [/
(Telephone tymber and e-mail addfess if kn&vn) , Lo
~ Case 1:19-cv-03068-GPG Document 1- Filed 10/28/19 USDC Colorado “Page 3 of 6

*

_ C. JURISDICTION i .
Identify the statutory authority that allows the court to consider your claim(s): (check one)

a

C Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific féderal statute, treaty, and/or provision(s) of the United States
Constitution that ate at issue in this case.

ihele Wr wrens, chit — (batho

FALL. 30 ek es a Universal Leela tion of tty Ralds,
Firok © Cull Relts, © 8 diem Co ‘btote/ Oidieial

CJ Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
.corporate citizens of different states and the amount in controversy exceeds $75,000)

 

 

 

Plaintiff is a citizen of the State of

 

4

tu

If Defendant 1 is an individual, Deferidant 1 is a citizen of ag / Ze L { ‘ch He

If Defendant 1 is a corporation, « / rmcnhd be / 0) a Coat

Mey [pr
Defendant I' is incorporated under the laws of UW a - (name of “ ZL

state or foreign nation). jh ;
bunifing Wea SCNYS
Defendant | has its principal place of business in Ln TUES. - he of S shvery.

state or foreign nation).
Salley

(Uf more than one defendant is named in the complaint, attach an IT. page
providing the same information for each additional defendant.)
Case 1:19-cv-03068-GPG Document1 Filed 10/28/19 USDC Colorado Page 4 of 6

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

canoe 8 75000. Be Compeadrt07

Supporting facts: a C lan - fone ak cantes qd (lea Pons
— foes — Fraw

~ Lyin
Toft of (Persona | mpates Gy hs yg

Seuery, — LU ng anort FALL.

| Cit te
> (4 able Slagle Myron. hy Aly
ls @ fale ke hed. ANY Rie

=2 Staining (HAZ? f
_— Abuse ote, — \iekwn's Le ie

ral Bahts So tl, lr
— eel gee Lights oe

ned x lt
ol ne a stivhan | ~

t

 

 

 

 

 

 
‘Case 1:19-cv-03068-GPG Document 1 Filed 10/28/19 USDC Colorado Page 5 of 6

CLAIM TWO 2B fae ALL Oh raed
“ Deeg sped -as the

ci Re p00 Za the Kecerel,

And AL 4, ast Arrests wer
ab Bereme. ad ok

CNV CN pea Can loe, Provid

Ss hil Compensation) ond
qe \ndvv duals” lol |
et 5 6 os sald ant

pbifleal

bee She Weak
Nate fe es fA fc tated S faces

—> (| Abe ae aot tygfet

” EIR Ay a) is ie io
false Z ‘Cigal

 

 

 
Case 1:19-cv-03068-GPG Document 1 Filed 10/28/19 USDC Colorado Page 6 of 6

E. REQUEST FOR RELIEF .

. State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “FE. REQUEST

FOR RELIEF. of
” / |

  

F. PLAINTIFF’S SIGNATURE

] declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information i in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, J also éertify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity : for further investigation Oo

—

 

 

 

ate

(Revised December 2017) ( *
